PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of

:
HARASZTI, TEGZE P. 

:
Application No.  16/350,112

:	DECISION ON PETITION 
Filed:  September 26, 2018
Title: METHOD OF USING A SYMBOL TRANSFORMER MACHINE, AND SYMBOL TRANSFORMER MACHINE, FOR PERFORMING INFORMATION STORAGE AND MEMORY FUNCTIONS 

:	TO MAKE SPECIAL UNDER
:            37 CFR 1.102(c)(1)
:




This is a decision on the petition under 37 CFR 1.102(c)(1), filed March 01, 2021, to make the above-identified application special based on applicant’s health as set forth in MPEP § 708.02, Section II.

 The petition is DISMISSED AS MOOT.

In view of the decision to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Applicant’s Health. This petition is dismissed as moot.

The instant petition was accompanied with a proper reply on December 12, 2018, to the above-identified application has been accorded “special” status.

The application is being forwarded to the Technology Center Art Unit 2132 for action on the merits commensurate with this decision.

Telephone inquiries concerning this decision should be directed to Dale Hall at 571-272-3586.

All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Dale A. Hall/Paralegal Specialist, OPET